RECE|VED

FEB 21 2019 ` UNITED STATES DISTRICT coURT
my ,._ MME CLE WESTERN DISTRICT oF LoUIsIANA
wEsTERN omch o'F wgn§lA
mNDR,A, LOu,s,ANA ALEXANDRIA DIVIsIoN
DoUBLE EAGLE ENERGY cIVIL AcTIoN 1:18-0\/'-00573

SERVICES, L.L.C.
VERSUS JUDGE DRELL

MARKWEST UTICA EMG, L.L.C., MAGISTRATE JUDGE PEREZ'MONTES
et a].

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the

Magistrate Judge previously filed herein, and after independent (de novo) review of

the record including the objections filed herein, and having determined that the

findings and recommendation are correct under the applicable laW; but finding that
the dismissal should be Without prejudice, it is hereby

ORDERED that Defendants’ l\/lotion to Dismiss Complaint (Doc. 6) is

GRANTED for lack of jurisdiction and this action is DISMISSED WITHOUT

 

PREJUDICE. _
THUsLoRDERED AND slGNED in chambers at ALb>H@/€ /./1, Louisiana
on this 4 day of /€WL‘/W 2019.

x "\.

,,\r r\_ \`.\_\ `~\`

\ ark s \W‘§z
JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

